                        Case 8:19-bk-10832-CED             Doc 172      Filed 03/08/21      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                03/08/2021 02:00 PM
                                                                COURTROOM 9A
HONORABLE CARYL DELANO
CASE NUMBER:                                                    FILING DATE:
8:19-bk-10832-CED                        11                       11/14/2019
Chapter 11
DEBTOR:                 Monument Brewing LLC


DEBTOR ATTY:           Samantha Dammer
TRUSTEE:               NA
HEARING:
Continued Post Confirmation Status Conference

APPEARANCES:: Samantha Dammer, Nicole Peair, Allison Simpson

WITNESSES:

EVIDENCE:

RULING:
Continued Post Confirmation Status Conference- Continued to 3/29/2021 at 1:30 pm, Announced in Open Court No Further
Notice Given
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:19-bk-10832-CED                      Chapter 11
